                                                                 NATALIE L. WINSLOW, ESQ.
                                                            1    Nevada Bar No. 12125
                                                                 TENESA S. POWELL, ESQ.
                                                            2    Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: natalie.winslow@akerman.com
                                                                        tenesa.powell@akerman.com
                                                            6    Attorneys for Carrington Mortgage Services,
                                                                 LLC
                                                            7

                                                            8                                  UNITED STATES DISTRICT COURT
                                                            9                                         DISTRICT OF NEVADA

                                                            10
                                                                  CARRINGTON          MORTGAGE         SERVICES,        Case No. 2:17-cv-01047-RFB-PAL
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    LLC,
                      LAS VEGAS, NEVADA 89134




                                                            12                   Plaintiff,                             STIPULATION AND ORDER FOR
AKERMAN LLP




                                                                                                                        EXTENSION OF TIME TO FILE
                                                            13    vs.                                                   OPPOSITION TO MOTION FOR
                                                                                                                        RECONSIDERATION AND REPLIES IN
                                                            14    TAPESTRY    AT      TOWN     CENTER                   SUPPORT   OF   MOTIONS    FOR
                                                                  HOMEOWNERS ASSOCIATION; TERRA                         RECONSIDERATION
                                                            15    WEST COLLECTIONS GROUP LLC; SFR
                                                                  INVESTMENTS POOL 1, LLC; DOE
                                                            16    INDIVIDUALS I-X, inclusive, and ROE                   (FIRST REQUEST)
                                                                  CORPORATIONS I-X, inclusive,
                                                            17
                                                                            Defendants.
                                                            18    SFR INVESTMENTS POOL 1, LLC,
                                                            19                   Counter/Crossclaimant,
                                                            20    vs.
                                                            21    CARRINGTON MORTGAGE SERVICES,
                                                                  LLC; ESTHER MARIN, AN INDIVIDUAL,
                                                            22
                                                                                 Counter/Crossdefendants.
                                                            23
                                                                          Carrington Mortgage Services, LLC, SFR Investments Pool 1, LLC and Tapestry at Town
                                                            24
                                                                 Center Homeowners Association (HOA), hereby stipulate as follows:
                                                            25
                                                                          1.     Carrington filed its motion for partial reconsideration on May 24, 2019. [ECF No. 77].
                                                            26
                                                                 SFR filed it response to Carrington's motion on June 7, 2019 [ECF No. 78] and HOA filed its joinder
                                                            27

                                                            28

                                                                 49195660;1
                                                            1    to SFR's response to Carrington's motion on June 10, 20119 [ECF No. 80]. Carrington's reply is

                                                            2    currently due on June 14, 2019.

                                                            3             2.    The parties hereby stipulate and agree Carrington shall have fourteen (14) additional

                                                            4    days to file its reply. The new deadline for Carrington to file its reply in support of motion for partial

                                                            5    reconsideration shall be June 28, 2019.

                                                            6             3.    SFR filed its counter motion for reconsideration on June 7, 2019. [ECF No. 79]. HOA

                                                            7    filed its joinder to SFR's countermotion for reconsideration on June 10, 20119 [ECF No. 81].

                                                            8    Carrington's response is currently due on June 21, 2019.
                                                            9             4.    The parties hereby stipulate and agree Carrington shall have seven (7) additional days

                                                            10   to file its response to SFR's motion. The new deadline for Carrington to file its response to SFR's
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   reconsideration shall be June 28, 2019. SFR shall have until July 12, 2019 to file its reply.
                      LAS VEGAS, NEVADA 89134




                                                            12            5.    This is the first request for an extension of this deadline and is not made for purposes
AKERMAN LLP




                                                            13   of undue delay.

                                                            14   Dated June 14, 2019

                                                            15
                                                                  AKERMAN LLP                                          KIM GILBERT EBRON
                                                            16

                                                            17    /s/Tenesa S. Powell                                  /s/ Jason Martinez
                                                                  ARIEL E. STERN, ESQ.                                 DIANA S. EBRON, ESQ.
                                                            18    Nevada Bar No. 8276                                  Nevada Bar No. 10580
                                                                  NATALIE L. WINSLOW, ESQ.                             JACQUELINE A. GILBERT, ESQ.
                                                            19
                                                                  Nevada Bar No. 12125                                 Nevada Bar No. 10593
                                                            20    1635 Village Center Circle, Suite 200                KAREN L. HANKS, ESQ.
                                                                  Las Vegas, NV 89134                                  Nevada Bar No. 9578
                                                            21    Attorneys for Carrington Mortgage Services,          JASON MARTINEZ, ESQ.
                                                                                                                       Nevada Bar No. 13375
                                                                  LLC
                                                            22                                                         7625 Dean Martin Drive, Suite 110
                                                                                                                       Las Vegas, NV 89139
                                                            23                                                         Attorneys for SFR Investments Pool 1, LLC
                                                                 Signatures continued.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 49195660;1
                                                                              Carrington Mortgage Services, LLC vs. Tapestry at Town Center Homeowners Association
                                                            1                                                                      Case No. 2:17-cv-01047-RFB-PAL
                                                            2
                                                                  WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                                            3     RABKIN

                                                            4     /s/Gregory P. Kerr
                                                                  DOUGLAS M. COHEN, ESQ.
                                                            5
                                                                  Nevada Bar No. 1214
                                                            6     GREGORY P. KERR, ESQ.
                                                                  Nevada Bar No. 10383
                                                            7     JORDAN J. BUTLER, ESQ.
                                                                  Nevada Bar No. 10531
                                                            8     3556 E. Russell Road, 2nd Floor
                                                                  Las Vegas, NV 89120
                                                            9
                                                                  Attorneys for Tapestry at Town Center
                                                            10    Homeowners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                                 ORDER
AKERMAN LLP




                                                            13            IT IS SO ORDERED:
                                                                                                          ________________________________
                                                            14                                            RICHARD F. BOULWARE, II
                                                                                                       _________________________________________
                                                            15                                            UNITED
                                                                                                       UNITED       STATES
                                                                                                               STATES        DISTRICT
                                                                                                                       DISTRICT   COURTJUDGE
                                                                                                                                         JUDGE

                                                            16                                            DATED this 18th day of June, 2019.
                                                                                                       DATED: _________________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 3
                                                                 49195660;1
